In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-15-00036-CV



     DEBERRY 3 OPERATING COMPANY, LLC, Appellant

                              V.

QUITMAN INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees



        On Appeal from the 402nd Judicial District Court
                     Wood County, Texas
                    Trial Court No. T-3625




         Before Morriss, C.J., Moseley and Burgess, JJ.
           Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Appellant DeBerry 3 Operating Company, LLC (DeBerry), timely filed a notice of appeal

January 21, 2015. The clerk’s record was filed May 13, 2015. The reporter’s record was filed

May 19, 2015. DeBerry’s brief was due to be filed with this Court on or before June 18, 2015.

When neither a brief nor a motion to extend time for filing same were received by July 2, our

clerk’s office, pursuant to our instructions, contacted DeBerry by letter and advised that its brief

was late, extended the deadline for filing the brief to July 17, 2015, and warned that failure to file

the brief by July 17 would subject DeBerry’s appeal to dismissal for want of prosecution. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       On July 21, our clerk’s office contacted counsel for DeBerry regarding the late brief and

was informed that no brief would be filed on behalf of DeBerry. Pursuant to Rules 38.8 and 42.3

of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        July 23, 2015
Date Decided:          July 24, 2015




                                                  2